Case 8:18-cv-02869-VMC-CPT Document 126-3 Filed 09/06/19 Page 1 of 4 PageID 2577



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,
                                                          CASE NO.: 8:18-cv-02869-VMC-CPT
                           Plaintiffs,
  vs.

  CHRISTOPHER FRANKEL,

                    Defendant.
  ____________________________________/

   DECLARATION OF MIKE CRUZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO

                       FRANKEL’S MOTION FOR SUMMARY JUDGMENT

             Under 28 U.S.C. § 1746, I, Mike Cruz, declare that the following information

  is true:

             1.     I am over 18 years old.

             2.     I am the general counsel for plaintiff Scottsdale Capital Advisors.

             3.     I have personal knowledge and am otherwise competent to testify regarding the

  information in this Declaration.

             4.     Frankel’s claim that Legent/COR was one of Alpine’s chief competitors is not

  true. Legent/COR’s model was based upon a low margin business of clearing many types of

  general securities in market for other broker dealers’ clients, and not their own clients. Alpine

  focuses exclusively on the microcap market, has its own clients, and does not do large business

  with correspondents.




                                                     1
Case 8:18-cv-02869-VMC-CPT Document 126-3 Filed 09/06/19 Page 2 of 4 PageID 2578



         5.      Frankel’s claim that “the process for clearing trades is not confidential or a trade

  secret” is not true. The manner in which Alpine and Scottsdale process trades with their clients

  is confidential, not generally known to the public, and if disclosed could reasonably be expected

  to adversely affect Alpine and Scottsdale’s business.

         6.      Frankel’s claim that “Alpine . . . publishes its financial statements . . . on its web

  site and other public websites including the SEC’s website” is not true. In fact, none of Alpine’s

  revenue, profit and loss, cash flows statements, or any details thereof are publicly available. Only

  balance sheet information is publicly available.

         7.      Frankel’s claim that “Scottsdale . . . publishes its financial statements . . . on its

  web site and other public websites including the SEC’s website” is not true. In fact, none of

  Alpine’s revenue, profit and loss, cash flows statements, or any details thereof are publicly

  available. Only balance sheet information is publicly available.

         8.      Exhibit 5 to the deposition of John Hurry, and Exhibit 20 to the deposition of

  Frankel is a true and correct copy of two days’ of Alpine’s trade runs from August 27 and 28,

  2018. This document is proprietary to Alpine as it is shows all of the trades cleared through

  Alpine on those dates. This information is not publicly available, and Alpine derives economic

  advantages by the public not knowing this information. This material was not provided by

  Alpine to Frankel.

         9.      The First Amendment to the Hurry Family Revocable Trust and the Certificate of

  Trust for The Hurry Family Revocable Trust are proprietary to the Hurry Family Trust and are

  not generally known to the public.

         I declare under penalty of perjury that the foregoing statements are true and correct.




                                                     2
Case 8:18-cv-02869-VMC-CPT Document 126-3 Filed 09/06/19 Page 3 of 4 PageID 2579




          Executed on August 23,2019.



                                                 r12!!l~           ~.
                                                MIKE CRUZ   ~




                                                              ",




                                        3
Case 8:18-cv-02869-VMC-CPT Document 126-3 Filed 09/06/19 Page 4 of 4 PageID 2580




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 6, 2019, the foregoing document was filed with
  the Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney
